Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2019

                                       No. 04-18-00849-CV

                                    Craig Erich HEILMANN,
                                            Appellant

                                                 v.

                                   Deanna Raw HEILMANN,
                                           Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2000-CI-02542
                           Honorable Laura Salinas, Judge Presiding

                                          ORDER
        The deadline for appellant to file his brief was initially set for January 18, 2019. On
January 18, 2019, appellant filed a motion to reset the deadline stating he had requested and paid
for the reporter’s records of the following hearings: (1) October 19, 2018 hearing to be prepared
by Mr. David Zarate; and (2) September 7, 2018 hearing to be prepared by Mr. Luis Duran. By
order dated January 22, 2019, appellant’s motion was granted. Mr. Zarate and Mr. Duran were
ordered to file the reporter’s records in this court by February 21, 2019, and appellant’s brief was
ordered to be filed thirty days after the last reporter’s record was filed.

        Mr. Duran filed his reporter’s record on January 22, 2019, and Mr. Zarate filed his
reporter’s record on January 23, 2019, and the exhibit volume on January 24, 2019.
Accordingly, appellant’s brief was due to be filed by February 25, 2019.

         On February 25, 2019, thirty days after the supplemental reporter’s records were filed
and on the day the brief was due to be filed, appellant filed a second motion to reset the deadline
for filing his brief. The motion states Mr. Duran’s reporter’s record is missing all of the exhibits,
and Mr. Zarate’s reporter’s record is missing five exhibits. A deputy clerk contacted Mr. Zarate
who stated his record is complete. Mr. Duran did not respond to our deputy clerk’s requests for
information.

       Because we are unable to determine if the reporter’s record is complete, this appeal is
ABATED to the trial court. The trial court is ORDERED to hold a hearing and to cause a
supplemental clerk’s record to be filed in this appeal no later than thirty days from the date of
this order containing the trial court’s written findings regarding whether the reporter’s records
filed by Mr. Zarate and Mr. Duran are complete.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court